DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
As currently formatted, claim 1 defines “a film disposed on the substrate and including: a monolayer…, a first plurality of regions…, and at least one source of light”, which renders the claim indefinite because said “at least one source of light” is not an element which comprises the film.  Clarification is required (see independent claims 12 and 18 which make clear that the at least one source of light is not an element of the film).
Regarding claim 18,
at least light source configured to transmit electromagnetic radiation” which renders the claim indefinite because it is unclear what is defined by “at least light source” in this context.  It is unclear if applicant intends to instead recite “at least one light source”, which would overcome the current grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 9-12 of U.S. Patent No. 10,429,641 to Carpenter et al. (hereafter “Carpenter”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,
The claimed features of the substrate, film, and at least one source of light are anticipated by the substrate, film, and first/second light sources defined by claim 1 of Carpenter.
Regarding claim 2,
The claimed features of the at least one source of light are anticipated by the first/second light sources defined by claim 1 of Carpenter.
Regarding claim 3,
The claimed features of the at least one source of light are anticipated by the first/second light sources defined by claim 7 of Carpenter.
Regarding claim 4,
The claimed features of the wave guide are anticipated by the wave guide defined by claim 1 of Carpenter.
Regarding claim 5,
The claimed features of the proximal surface, distal surface, first edge, second edge, and wave guide are anticipated by the proximal surface, distal surface, first edge, second edge, and wave guide defined by claim 3 of Carpenter.
Regarding claim 6,
The claimed language of claim 6 is identical to claim 4 of Carpenter.
Regarding claim 7,
The claimed language of claim 6 is identical to claim 2 of Carpenter.
Regarding claim 8,
The claimed features of the photocatalytic material are anticipated by the photocatalytic material defined by claim 12 of Carpenter.
Regarding claim 9,
The claimed features of the photocatalytic material are anticipated by the photocatalytic material defined by claims 9, 10, or 11 of Carpenter.
Regarding claim 10,
The claimed features of the photocatalytic material are anticipated by the photocatalytic material defined by claims 9, 10, or 11 of Carpenter.
Regarding claim 11,
The claimed features of the photocatalytic material are anticipated by the photocatalytic material defined by claim 12 of Carpenter.
Regarding claim 12,
The claimed features of the substrate, film, and at least one source of light are anticipated by the substrate, film, and first/second light sources defined by claim 1 of Carpenter.
Regarding claim 13,
The claimed features of the first light source and second light source are anticipated by the first light source and second light source defined by claim 1 of Carpenter.
Regarding claim 14,
The claimed features of the at least one source of light are anticipated by the first/second light sources defined by claim 7 of Carpenter.
Regarding claim 15,
The claimed features of the at least one source of light are anticipated by the first/second light sources defined by claim 7 of Carpenter.
Regarding claim 16,
The claimed features of the wave guide are anticipated by the wave guide defined by claim 1 of Carpenter.
Regarding claim 17,
The claimed features of the photocatalytic material are anticipated by the photocatalytic material defined by claim 12 of Carpenter.
Regarding claim 18,
The claimed features of the substrate, film, and at least [one] light source are anticipated by the substrate, film, and first light source defined by claim 1 of Carpenter.
Regarding claim 19,
The claimed features of the second light source are anticipated by the second light source defined by claim 1 of Carpenter.
Regarding claim 20,
The claimed features of the photocatalytic material are anticipated by the photocatalytic material defined by claim 12 of Carpenter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0056871 to Dadheech et al. (hereafter “Dadheech”).
Regarding claim 1,
Dadheech discloses a self-cleaning film system (10) comprising: 
a substrate (12) [Fig. 1-2; ¶0017]; 
a film (14) disposed on the substrate and including: 

a first plurality of regions (32) disposed within the monolayer and spaced apart from one another such that each of the first plurality of regions abuts, is surrounded by, and is not covered by the fluorinated material, wherein each of the first plurality of regions includes a light-activated photocatalytic material (e.g. titanium dioxide) [Fig. 3; ¶0022-¶0023]; and 
at least one source of light (36) configured to transmit electromagnetic radiation towards the film [Fig. 2; ¶0029].  
Regarding claim 2,
Dadheech discloses the self-cleaning film system of claim 1, wherein the at least one source of light (36) is selected from the group consisting of: 
a first light source configured for emitting electromagnetic radiation having an ultraviolet wavelength [¶0029]; 
a second light source configured for emitting electromagnetic radiation having an infrared wavelength [¶0039]; 
a third light source configured for emitting electromagnetic radiation having a visible light wavelength [¶0029]; and combinations thereof.  
Regarding claim 7,
Dadheech discloses the self-cleaning film system of claim 1, wherein the film has a first surface (16) and a second surface (18) spaced opposite the first surface and 
Regarding claim 8,
Dadheech discloses the self-cleaning film system of claim 1, wherein the light-activated photocatalytic material is functionalized with a dopant selected from the group consisting of silver, chromium, cobalt, tungsten, copper, vanadium, iron, platinum, molybdenum, lanthanum, niobium, nitrogen, sulfur, carbon, boron, potassium, iodine, fluorine, and combinations thereof [¶0025].  
Regarding claim 9,
Dadheech discloses the self-cleaning film system of claim 1, wherein the light-activated photocatalytic material comprises titanium dioxide [¶0023].  
Regarding claim 10,
Dadheech discloses the self-cleaning film system of claim 9, wherein the titanium dioxide is present in the first plurality of regions in a rutile form, an anatase form, or a combination of a rutile form and an anatase form [¶0025].  
Regarding claim 11,
Dadheech discloses the self-cleaning film system of claim 1, wherein the light-activated photocatalytic material comprises titanium dioxide doped with silver [¶0025].  
Regarding claim 12,
Dadheech discloses a self-cleaning film system (10) comprising: 
a substrate (12) [Fig. 1-2; ¶0017]; 
a film (14) disposed on the substrate and including: 

a first plurality of regions (32) disposed within the monolayer and spaced apart from one another such that each of the first plurality of regions abuts, is surrounded by, and is not covered by the fluorinated material, wherein each of the first plurality of regions includes a light-activated photocatalytic material (e.g. titanium dioxide) [Fig. 3; ¶0022-¶0023]; and 
at least one source of light (36) configured to transmit electromagnetic radiation towards the light-activated photocatalytic material in the film, wherein the electromagnetic radiation is in a range of ultraviolet wavelengths or visible light wavelengths [Fig. 2; ¶0029].  
Regarding claim 13,
Dadheech discloses the self-cleaning film system of claim 12, wherein the at least one source of light (36) comprises a first light source configured for emitting electromagnetic radiation having an ultraviolet wavelength [¶0029]; and 
a second light source configured for emitting electromagnetic radiation having an infrared wavelength [¶0039].  
Regarding claim 17,
Dadheech discloses the self-cleaning film system of claim 12, wherein the light-activated photocatalytic material is functionalized with a dopant selected from the group consisting of silver, chromium, cobalt, tungsten, copper, vanadium, iron, platinum, 
Regarding claim 18,
Dadheech discloses a self-cleaning film system (10) comprising: 
a substrate (12) [Fig. 1-2; ¶0017]; 
a film (14) disposed on the substrate and including: 
a monolayer (30) formed from a fluorinated material selected from the group consisting of fluorinated organic compounds, fluorinated inorganic compounds, and combinations thereof (e.g. fluorocarbon polymer, fluorinated organosiloxane) [Fig. 3, 5; ¶0021], and 
a first plurality of regions (32) disposed within the monolayer and spaced apart from one another such that each of the first plurality of regions abuts, is surrounded by, and is not covered by the fluorinated material, wherein each of the first plurality of regions includes a light-activated photocatalytic material comprising titanium dioxide [Fig. 3; ¶0022-¶0023]; and  
at least [one] light source (36) configured to transmit electromagnetic radiation having an ultraviolet wavelength towards the light-activated photocatalytic material in the film [Fig. 2; ¶0029].
Regarding claim 19,
Dadheech discloses the self-cleaning film system of claim 18, further comprising a second light source configured for emitting electromagnetic radiation either having an infrared wavelength [¶0039].
Regarding claim 20,
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0056871 to Dadheech et al. (hereafter “Dadheech”).
Regarding claim 3,
Dadheech discloses the self-cleaning film system of claim 1, wherein the at least one source of light (36) comprises an ultraviolet light emitting diode, but does not explicitly teach a plurality of ultraviolet light emitting diodes.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system such that it comprises a plurality of said ultraviolet light emitting diodes, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. [see MPEP 2144.04(VI)(B)].
Regarding claim 14,
Dadheech discloses the self-cleaning film system of claim 12, wherein the at least one source of light (36) comprises a light emitting diode, but does not explicitly teach a plurality of light emitting diodes.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system such that it comprises a plurality of said light emitting diodes, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. [see MPEP 2144.04(VI)(B)].
Regarding claim 15,
Dadheech discloses the self-cleaning film system of claim 12, wherein the at least one source of light (36) comprises a light emitting diode, but does not explicitly teach a matrix of light emitting diodes.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system such that it comprises a matrix of said light emitting diodes, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. [see MPEP 2144.04(VI)(B)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711